Title: Franklin and Hall: Account with Benjamin Franklin, 1750–54
From: Franklin, Benjamin,Hall, David
To: 



   
   MS Account: Historical Society of Pennsylvania


Two sheets have been found of Franklin and Hall’s record of Franklin’s personal purchases from the firm, probably opened soon after the partnership was formed in 1748 (see above, III, 263). The first page, numbered 4, covers the period from Nov. 27, 1750, to Jan. 11, 1752, and starts with an entry of £97 3s. brought forward from the three earlier pages now lost. The second surviving page, numbered 7, runs from May 5, 1753, to Feb. 20, 1754, when the charges reached £219 15s. 4½d.
The record of purchases includes a variety of books, printing supplies, stationery and writing materials, and a few miscellaneous articles like “1 Pair of green Spectacles” for 7s. 6d. Franklin bought Montesquieu’s Spirit of the Laws, Nov. 27, 1750, a copy of Cadwallader Colden’s History of the Five Indian Nations, March 16, 1751, copies of his own Experiments and Observations on Electricity, with the first Supplement, Oct. 10, and Dec. 14, 1753. On July 26, 1750, possibly for an aspiring medical student, Franklin bought Winslow’s Anatomy, Stahl’s Chemistry, and Sharp’s Surgery; on Sept. 5, 1753, he was charged 2s. for “Fairy Tales for Miss Sally”; and six months later he bought his daughter a chapbook for 1s. 6d. More than a dozen charges in 1753 were for schoolbooks, paper, ink, quills, pencils, an inkhorn, a “Brass Inkpot,” and a prayer book for “Mr. Parker’s Son”—young Samuel Franklin Parker, son of Franklin’s partner James Parker.
Franklin also bought articles for business associates: lampblack for Anton Armbrüster and the “Dutch Office,” the German printer with whom Franklin formed a partnership in 1754; several dozen copies each of the Young Man’s Companion (see above, III, 304) and Robert Dodsley’s Oeconomy of Human Life, printed by Franklin and Hall in 1751. In January 1752 Franklin bought five dozen Poor Richards and pocket almanacs for Samuel Holland, his partner in Lancaster, Pa. Some of the latter were interleaved and cost 2d. more than the plain ones.
